ORDER
By order dated April 26, 1990, 790 P.2d 741, the Court directed respondent, EDWIN P. YOUNG, II, to submit certain information to it on or before May 7, 1990. The Court also directed respondent EDWIN P. YOUNG, II to submit information to James H. Keppel no later than May 7, 1990.
IT APPEARING THAT EDWIN P. YOUNG, II has failed to comply with the terms of the April 26, 1990 order stated above, and the Court being advised that respondent has failed to adequately communicate with James H. Keppel as required;
IT IS HEREBY ORDERED that the disbarment of EDWIN P. YOUNG, II from the practice of law in the State of Arizona be and hereby is entered this 11th day of May, 1990, effective immediately. This order of immediate disbarment supersedes the April 26, 1990 order to the extent that it allowed EDWIN P. YOUNG, II until June 25, 1990 to wind up his practice.
IT IS FURTHER ORDERED, pursuant to this Court’s inherent power over disciplinary matters, see Rule 31(a)(2), Ariz.R.S. Ct., and to minimize further public harm, that Catherine Leisch, Staff Bar Counsel, is appointed as conservator to protect the interests of clients of EDWIN P. YOUNG, II.
IT IS FURTHER ORDERED, pursuant to Rule 66(a), Ariz.R.S.Ct., that Catherine Leisch or her agent, is hereby ordered to take immediate possession of all files and papers relating to clients of EDWIN P. YOUNG, II, and EDWIN P. YOUNG, II is hereby ordered to immediately relinquish to the conservator or her agent all files and papers relating to legal matters handled by him for any client. Should EDWIN P. YOUNG, II fail to so relinquish said documents, this Court will issue a search and seizure warrant, and EDWIN P. YOUNG, II will be deemed to be in contempt of this Court’s order.
IT IS FURTHER ORDERED, pursuant to Rule 67(a), Ariz.R.S.Ct., that conservator Catherine Leisch is hereby ordered to serve a certified copy of this order on all banks or financial institutions wherein EDWIN P. YOUNG, II maintains professional financial accounts, and such service shall immediately operate as a modification of any agreement of deposit among such banks or financial institutions, the respondent and any other party to the account, so as to make conservator Catherine Leisch a neces*46sary signatory on any professional or trust account maintained by EDWIN P. YOUNG, II.
IT IS FURTHER ORDERED that conservator Catherine Leisch is required to post no bond, and the protections of Rule 65(f), Ariz.R.S.Ct., shall apply.
IT IS FURTHER ORDERED that respondent’s Motion to Amend Consent to Discipline; Motion to Remand to Disciplinary Commission; and Motion to Stay Action on Consent is hereby denied.
IT IS FURTHER ORDERED that respondent’s Motion for an Extension of Time to Comply with Order, filed May 9, 1990, is hereby denied.